DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 December 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton et al (US 2980498 A), hereinafter Wheaton in view of Bourassa et al (US 20160265085 A1), hereinafter Bourassa.
Regarding claim 1, Wheaton teaches a recovery of lithium from lithium bearing ores (Title), where lithium bearing ores are ground and mixed with a strongly acidic cation exchange resin and water (contacting a lithium-containing aqueous solution with an acid resin; Col. 1 lines 59-61), where the resins which be used in the process are for example, the sulfonic type cation exchange resins (sulfonic acid resin; Col. 2 lines 21-23). Wheaton further teaches when the ore is contacted with the resin, the lithium ions from the ore will replace the hydrogen ions on the resin (adsorb the lithium to a surface of the acid resin, to form an Li-loaded resin; Col. 1 lines 61-63). Wheaton further teaches the resin is separated from the ore (to form an Li-loaded resin; Col. 1 lines 65-66). The Examiner notes that while Wheaton is silent to the production of a Li-barren solution, one of ordinary skill would understand the separation of the Li-containing resin would leave the treated ore and water solution, comprising a Li-barren solution. Wheaton further teaches the separated resin is then eluted with an electrolyte (eluting lithium from the Li-loaded resin with an eluant to form a Li-rich eluant solution; Col. 1 lines 69-71). Wheaton does not teach wherein the acid resin is a phosphonic-sulfonic acid resin.
Bourassa teaches processes and systems for preparing lithium carbonate (Title), which includes contacting an aqueous composition comprising Li+ a with an ion exchange resin [0018], where the ion exchange resin may be an aminophosphonic acid resin such as PuroliteTM S950 [0452]. The Examiner notes that while Bourassa teaches metal cations are preferentially absorbed over monovalent metal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton to incorporate the ability to absorb metal cations as taught by Bourassa, with the predictable benefit of removing metal from the treated solution to further purify a waste barren solution before disposal, reducing environmental impact.
Regarding claim 2 and 5, Wheaton teaches in Example I use of 3N hydrochloric acid as an eluent, which equates to a 10.94 wt% hydrochloric acid solution (Col. 2 lines 64-66). 
Regarding claim 7, Wheaton does not teach any step of creating a supersaturated solution or an elevation of temperature that could result in supersaturation of a solution. Therefore, it would have been obvious to one of ordinary skill that lithium from the beta-spodumene as processed in Example 1 for example, would dissolve such that the lithium containing aqueous solution includes a total amount of lithium that is less than or equal to the saturation concentration of Li in the lithium containing solution (Col 2 lines 53-72).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton et al (US 2980498 A), hereinafter Wheaton in view of Bourassa as applied to claim 1 above, and further in view of  Akiyoshi et al (CA 1329486 C, original document), hereinafter Akiyoshi, Tsoung (US 4241026 A), HCl Safety Data Sheet, hereinafter HCL SDS, and Sodium Bicarbonate Safety Data Sheet, hereinafter Sodium Bicarbonate SDS.
Regarding claim 3 and 4, Wheaton in view of Bourassa does not teach the use of a bicarbonate eluant.
Akiyoshi teaches a process for recovery of rare metals (Title), with use of a chelate resin having a specific functional group (page 1 lines 4-6), with the resin having at least one functional group selected from an aminoalkylene phosphinic acid group (page 3 lines 15-16). Akiyoshi further teaches as the 3.
Tsoung teaches an ion exchange process for the recovery of uranium (Title), where an ion exchange resin with cationic adsorption sites is used (Abstract). Tsoung further teaches a suitable eluant contains 0.5 weight percent of sodium bicarbonate, or ~5 g/L of sodium bicarbonate (Col. 8 lines 17-19). The Examiner notes that the instant specification at line 18 of page 6 defines the solubility limit of LiHCO3 to be 57.4 g/L at 20° C, and as the concentration of sodium bicarbonate is only ~5g/L, Tsoung reads on having a bicarbonate ion concentration that is less than solubility limit for LiHCO3.
HCl SDS teaches associated hazards of HCl to include corrosiveness and ability to cause severe burns (p.1). Sodium Bicarbonate SDS teaches there to be no associated hazards of NaHCO3 (p.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton in view of Bourassa to incorporate the use of a sodium bicarbonate solution eluent as taught by Akiyoshi instead of a hydrochloric acid solution eluent in order to improve safety through reagent choice. It would have been further obvious to have used the 0.5 wt % sodium bicarbonate eluent solution of Tsoung as there would be predictable benefit to using the minimal amount of a reagent needed to successfully act as an eluent in minimizing reagent use and cost.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton in view of Bourassa as applied to claim 1 above, and further in view of Durecu et al (FR 2796207 A1, machine translation, original document) hereinafter Durecu.
Regarding claim 6, Wheaton in view of Bourassa teaches the lithium solution product obtained is relatively free of other constituents of the ore, especially aluminum, but is silent to any numerical measure of the copper, iron, aluminium, nickel, cobalt and/or manganese in the lithium-containing aqueous solution.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton in view of Bourassa to incorporate the alkaline leaching to remove copper, iron, nickel, and manganese impurities from a solution to produce a lithium containing aqueous solution substantially free of impurities as taught by Durecu in order to recover heavy metals, with predictable benefits to the economy of the process, producing saleable byproduct metals.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton in view of Bourassa as applied to claim 1 above, and further in view of Boryta et al (US 20040005267 A1), hereinafter Boryta.
Regarding claim 8-10, Wheaton in view of Bourassa does not teach a precipitation step to produce lithium carbonate.
3 containing sodium is not suitable for production of lithium metal from lithium salts [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton in view of Bourassa to incorporate the lithium carbonate precipitation process taught by Boryta in order to recover LiCO3 and mother liquor lithium containing aqueous solution, with the predictable benefit of producing a saleable LiCO3 reagent that may be used in other processes such as production of lithium metal as taught by Boryta. It would have been further obvious to perform the lithium carbonate precipitation step prior to the contacting step taught by modified Wheaton, as Boryta teaches recycling mother liquor, meaning it would be obvious to use the method of modified Wheaton to recover lithium from the mother liquor and add the purified Li-rich eluent to the first stage to improve the overall recovery of lithium from the process. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheaton in view of Bourassa as applied to claim 1 above, and further in view of Leavitt (US 5681477 A).
Regarding claims 11-12, Wheaton teaches 25.3 percent recovery of lithium into the resin in Example 1 (Col. 3, line 8), and does not teach adsorbing at least 97 wt% or more than 99 wt% of the lithium in the lithium containing aqueous solution.
Leavitt teaches a thermally-driven ion-exchange process for lithium recovery (Title), by the use of a temperature swing ion-exchange process employing ion-exchange material (Abstract). Leavitt 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wheaton in view of Bourassa to incorporate the thermally-driven ion-exchange process taught by Leavitt in order to recover more than 99% of the lithium from the aqueous solution as taught by Leavitt, with predictable improvement to the economy of the process, increasing the production of saleable lithium and minimizing waste.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                         


/VANESSA T. LUK/Primary Examiner, Art Unit 1733